Case: 5:18-cr-00581-SO Doc #: 1 Filed: 10/11/18 1 of 1. Page|D #: 1

L 4` »v;

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) W
)
Plaintiff, ) 7
V_ y ) CASE NO.
M
) Tltl@ 18, S@ction 471, United
TIMOTHY G. SIMMS, ) States Co¢de
)
Defendant. )

 

y CoUNT 1 § ` ~
(Counterfeiting, in violation of 18 U.S.C. § 471)

The Grand Jury charges:

Between on or about July 2, 2018, through on or about July 4, 2018 3 in the Northem
District of Ohio, Eastern Division, Defendant TIMOTHY G. SIMMS falsely made’ forge/da
counterfeited and altered one or more obligations or other securities of the United States, With

the intent to defraud, in violation of Title 18, United States Code, Section 471`

A TRUE BILL.

Original document - Signatures on tile With the Clerk of Courts, pursuant to the E_Govemment

Act of 2002.

